Citation Nr: 1144201	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post-operative neuritis, sural nerve, left foot.


REPRESENTATION

Appellant represented by:	Attorney Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a temporary total disability evaluation due to convalescence under 38 C.F.R. § 4.30 following 1993 surgery has been raised by the record, but not adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

The Veteran's post-operative neuritis, sural nerve, left foot, is characterized by pain, decreased sensation on the lateral side of the left foot with no local sensitivity to touch, dorsiflexion of 15 degrees, and plantar flexion of 35 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for post-operative neuritis, sural nerve, left foot, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8623 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In January 2008 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the June 2008 rating decision and September 2009 SOC explained the basis for the RO's action, and the SOC provided him with an additional period to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in a January 2008 letter which VA sent to the Veteran.

The Board finds that the VA examination that the Veteran had for post-operative neuritis, sural nerve, left foot, was sufficient because the examiner supported his conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 8523 provides ratings for paralysis of the anterior tibial (deep peroneal) nerve.  Diagnostic Code 8523 provides that mild incomplete paralysis is rated noncompensably (0 percent) disabling; moderate incomplete paralysis is rated 10 percent disabling; and severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of the anterior tibial nerve (deep peroneal nerve), dorsal flexion of foot lost, is rated 30 percent disabling.  38 C.F.R. § 4.124a (2011).

Diagnostic Code 8623 provides a rating for neuritis of the anterior tibial (deep peroneal) nerve.  Diagnostic Code 8723 provides a rating for neuralgia of the anterior tibial (deep peroneal) nerve.  38 C.F.R. § 4.124a.

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  In the present case, it is noted that the diagnostic codes for the foot under the schedule of ratings for the musculoskeletal system are not applicable because they do not fit the Veteran's post-operative neuritis, sural nerve, left foot, or applying them would result in pyramiding.  See 38 C.F.R. § 4.71a, DCs 5276 - 5284.  

The Veteran filed his claim for an increased evaluation in March 2007.  Therefore, the effective date of any increase based on the current claim cannot be before March 2006.  The earliest date on which an increase can be awarded is the date it is factually ascertainable that an increase in disability occured if the claim is received within one year after such date, and otherwise it is the date of the claim.  See 38 C.F.R. § 38 C.F.R. § 3.400(o) (2011).  

Reviewing the evidence of record, the Veteran had a VA examination in February 2008.  The examiner wrote that the claims file was not available for review but that she had reviewed the records from the VA computerized records system and the history provided by the Veteran.  The Board finds that this is sufficient in this case, because the claims file does not contain any treatment records related to the Veteran's left foot.  The Veteran reported that he had not been able to work since 2002 and that the primary reason was left foot pain.  He took medication for left foot pain that included codeine on a regular basis, and he rated the pain as 8 to 8.5 with medication.  

The Veteran walked with a cane in his right hand, except for when he was inside his house and did not need it.  He could walk 100 to 500 yards and then had to stop and take a break before being able to walk any further.  The examiner noted that the Veteran had a limp on the left side and that he walked at a slower pace.  He could not walk up stairs because of the pain and he could perform self care and shopping.  There were flare-ups of the left foot approximately once a week that lasted for a day and caused difficulty walking.  The pain increased with prolonged standing or walking and was in the middle of the left foot, mostly on the outside.  There had also been numbness of the left foot in the distribution of the sural nerve and some numbness over the lateral toes of the left foot.  He had less control over the lateral toes because of the surgeries and had a good range of motion of the left ankle.  There were no significant calluses or foot deformities and he did not have extreme sensitivity to touch over the left foot and he did not have significant paresthesia except for numbness, which was constant.

The examiner observed that the Veteran had no abnormal shoe wear and that he was able to take his shoes and socks on and off.  He walked with a slight limp without the cane at a slow pace.  There was decreased dorsiflexion control of the left fourth and fifth toes and to some extent on the middle toe.  The range of motion of the left ankle was normal and was similar to the opposite sides.  Motion was pain free with dorsiflexion of 15 degrees and plantar flexion of 35 degrees.  The range of motion was painful and the motion was slightly less than on the opposite side.  There was tenderness over the top of the middle of the left foot in the distribution of the sural nerve but there was no local sensitivity to touch.  Passively, range of motion of all the toes was normal.  Actively the Veteran had good plantar flexion of all toes but dorsiflexion was decreased.  There was no local swelling, redness or puffiness around the ankle or toes.  The examiner felt that there may be slight edema around the middle of the left foot but there was no sign of inflammation.  There was no hypovascularity or excessive dryness.

The examiner diagnosed the Veteran with chronic left foot pain, neuropathic, post surgical procedures, with decreased range of motion of the left mid-foot and limping on walking.  He had flare-ups once every couple of weeks to week and they lasted for a day when he had more pain.  The examiner felt that it was possible that with flare-ups the Veteran has additional loss of range of motion with a feeling of fatigability, lack of endurance or slowness of motion and difficulty walking.  The examiner felt that he could not work due all of his medical problems.  X-rays showed deformity of the distal shaft of the left, fifth metatarsal, which could be related to the prior surgery or fracture and was well healed.  There was a plantar calcaneal spur and apposition of new bone along the posterior and inferior margin of the calcaneus.  There were some changes at the head of the proximal phalanges of the second through fourth digit suggesting prior osteotomies.

The Board finds that the Veteran's post-operative neuritis, sural nerve, left foot, is most consistent with a 10 percent evaluation.  A 20 percent evaluation requires severe incomplete paralysis, while a 10 percent evaluation requires moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8623.  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

At the February 2008 VA examination there was tenderness over the top of the middle of the left foot and sensation was decreased on the lateral side of the left foot in the distribution of the sural nerve, but there was no sensitivity to touch.  The examiner found that the Veteran walked with a slight limp on the left side, at a slower pace, and that he used a cane.  The range of motion at the VA examination was 15 degrees dorsiflexion and plantar flexion was 35 degrees, and there was not pain.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  The Veteran's incomplete paralysis is not severe, as contemplated for a 20 percent evaluation.   As the examination results show, his range of motion is reduced, but not to a severe degree.  While he has a slight limp and uses a cane, he is able to walk for 100 to 500 yards and he can perform activities of daily living and go shopping. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  At the VA examination the Veteran reported having significant pain.  The Board notes that while he has chronic pain that he rated as an 8 to 8.5 out of 10, the foot did not have extreme sensitivity to touch.  There was only pain on repetitive motion when the mid-foot was moved exclusively.  The Veteran was able to do motions on plantar flexion and dorsiflexion without significant pain and without a feeling of fatigability, lack of endurance, and loss of range of motion.  The Board recognizes the limitations that the Veteran has as a result of his post-operative neuritis, sural nerve, left foot, but the current disability evaluations contemplate these limitations.  The examiner felt that the Veteran could have additional limitations during flare-ups but could not state how much.  Overall, an evaluation in excess of 10 percent is not justified.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his post-operative neuritis, sural nerve, left foot, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for post-operative neuritis, sural nerve, left foot.  Therefore, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



ORDER

Entitlement to an evaluation in excess of 10 percent for post-operative neuritis, sural nerve, left foot, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


